116 F.3d 481
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Plaintiff-Appellee,v.Leon Jack HUDSON, also known as Charles North, Defendant-Appellant.
No. 97-1391.
United States Court of Appeals, Eighth Circuit.
Filed June 13, 1997.Submitted June 10, 1997.

Before MURPHY and HEANEY, Circuit Judges, and BOGUE,1 District Judge.
PER CURIAM.


1
Leon Jack Hudson was found guilty by a jury of bank robbery under 18 U.S.C. § 2113(a) (1997) and sentenced to 84 months in prison.  Hudson argues on appeal that the evidence was insufficient to show that he took property of the bank by "force, violence, or intimidation" and that the district court2 erred in applying a sentencing enhancement for obstruction of justice under U.S.S.G. § 3C1.1 (1997) because he lied about his identity at his initial appearance.  A thorough review of the record reveals that the evidence was sufficient to support the conviction under § 2113(a) and the enhancement was appropriate because Hudson's identity was a material fact.  United States v. St. James, 38 F.3d 987, 988 (8th Cir.1994).  The judgment of the district court is affirmed.



1
 The Honorable Andrew W. Bogue, United States District Judge for the District of South Dakota, sitting by designation


2
 The Honorable Richard H. Kyle, United States District Judge for the District of Minnesota